              Case 1:20-cv-01048-RP Document 1 Filed 10/15/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 STACEY SIMINS,
                                                        Case No. 1:20-cv-01048
           Plaintiff,

 v.

 CONTINENTAL SERVICE GROUP, INC.
 d/b/a CONSERVE,

           Defendant.

                                            COMPLAINT

       NOW COMES Plaintiff, STACEY SIMINS, by and through her undersigned counsel,

complaining of Defendant, CONTINENTAL SERVICE GROUP, INC. d/b/a CONSERVE, as

follows:

                                    NATURE OF THE ACTION

       1.         This action seeks redress for Defendant’s violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                   JURISDICTION AND VENUE

       2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES
       4.         STACEY SIMINS (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in Austin, Texas.

       5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       6.         CONTINENTAL SERVICE GROUP, INC. d/b/a CONSERVE (“Defendant”)

maintains a principal place of business at 200 Cross Keys Office Park, Fairport, New York 14450.

                                                   1
               Case 1:20-cv-01048-RP Document 1 Filed 10/15/20 Page 2 of 7




         7.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the

principal purpose of Defendant’s business is the collection of debt owed to others.

                                   FACTUAL ALLEGATIONS
         8.      At some point in time, Plaintiff obtained a vehicle loan from A+ Federal Credit

Union.

         9.      Due to financial difficultly, Plaintiff fell behind on her payments to A+ Federal

Credit Union (“subject debt”).

         10.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

         11.     The subject debt was eventually sold to or placed with Defendant for collection.

         12.     On October 5, 2020, Defendant mailed Plaintiff a letter in an attempt to collect the

subject debt (“Defendant’s Letter”).

         13.     Defendant’s Letter depicted, in pertinent part, as follows:




                                                   2
             Case 1:20-cv-01048-RP Document 1 Filed 10/15/20 Page 3 of 7




       14.     Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       15.     Defendant’s Letter did not conspicuously identify the current creditor as required

by §1692g(a)(2) of the FDCPA.

       16.     Specifically, Defendant’s Letter identified “A+ Federal Credit Union” as a

“Creditor” but did not identify the current creditor.

       17.     Additionally, the letter had a payment coupon attached. The payment coupon

depicted, in part, as follows:




       18.     The payment coupon sought Plaintiff’s consent for Defendant “to directly debit

[Plaintiff’s] checking account.”

       19.     Defendant’s Letter confused Plaintiff as she was unable to determine if the original

creditor, A+ Federal Credit Union, was also the current creditor. In other words, just because A+

Federal Credit Union may have been the original creditor does not necessarily mean that it is also

the current creditor.

       20.     Further obfuscating the identity of the current creditor, Defendant’s Letter

requested that payment be made directly to Defendant and not A+ Federal Credit Union and stated

that A+ Federal Credit Union “assigned” the subject debt to Defendant, thus leading Plaintiff to

believe that Defendant may be the current creditor collecting its own debt.




                                                3
              Case 1:20-cv-01048-RP Document 1 Filed 10/15/20 Page 4 of 7




        21.     Defendant’s Letter also stated that Plaintiff could write to Defendant to find out if

the original creditor was different from the current creditor. This language raised the possibility

that the subject debt could have been sold, but did not clarify who actually owned the subject debt.

        22.     Accordingly, Defendant’s Letter confused Plaintiff as she was unable to determine

whether A+ Federal Credit Union, Defendant, or an unknown third party was the current creditor

to whom the subject debt is owed to.

        23.     Moreover, Defendant’s Letter listed the “Principal” balance of the subject debt as

$12,774.89 but was silent as to whether interest was accruing on the subject debt.

        24.     Accordingly, Plaintiff was uncertain as to actual amount of the subject debt.

Specifically, Plaintiff did not know whether interest was accruing on the subject debt. In other

words, Plaintiff was uncertain as to whether payment of the principal balance of $12,774.89 would

satisfy the debt or whether the balance increased from the date Defendant’s Letter was sent to the

date Plaintiff received Defendant’s letter due to the accrual of interest.

        25.     The confusing and misleading language in Defendant’s Letter impacted Plaintiff’s

decision to pay the subject debt as Plaintiff was deprived of her right to receive critical information

required by the FDCPA, including the name of the current creditor and the amount of the subject

debt.

                                     CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        26.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.




                                                  4
             Case 1:20-cv-01048-RP Document 1 Filed 10/15/20 Page 5 of 7




                                  a. Violations of 15 U.S.C. §1692e

       27.     Section 1692e(2) of the FDCPA prohibits a debt collector from falsely representing

the character, amount, or legal status of a debt. 15 U.S.C. §1692e(2)

       28.     Section 1692e(10) of the FDCPA prohibits a debt collector from the use of any

false representation or deceptive means to collect or attempt to collect any debt. 15 U.S.C.

§1692e(10)

       29.     Defendant violated §§1692e(2) and (10) by falsely representing the character and

amount of the debt.

       30.     Specifically, “the unpaid principal balance is not the debt; it is only a part of the

debt; the [FDCPA] requires the statement of the [entire] debt.” Miller v. McCalla, Raymer,

Padrick, Cobb, Nichols, & Clark, LLC, 214 F.3d 872, 875 (7th Cir. 2000).

       31.     Plaintiff was highly confused by the presentation in Defendant’s Letter and was

unable to determine the amount of the subject debt.

       32.     Plaintiff was concerned that if she paid the amount stated in Defendant’s Letter,

Defendant could still seek the interest that accrued after Defendant’s Letter was sent but before

the balance was paid.

                                b. Violation(s) of 15 U.S.C. § 1692g

       33.     Section 1692g(a) provides:

       (a) Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing –

               (1)      the amount of the debt;

               (2)      the name of the creditor to whom the debt is owed;



                                                  5
             Case 1:20-cv-01048-RP Document 1 Filed 10/15/20 Page 6 of 7




               (3)     a statement that unless the consumer, within thirty days after receipt
                       of the notice, disputes the validity of the debt, or any portion thereof,
                       the debt will be assumed to be valid by the debt collector;

               (4)     a statement that if the consumer notifies the debt collector in writing
                       within the thirty-day period that the debt or any portion thereof, is
                       disputed, the debt collector will obtain verification of the debt or a
                       copy of a judgment against the consumer and a copy of such
                       verification or judgment against the consumer and a copy of such
                       verification or judgment will be mailed to the consumer by the debt
                       collector; and

               (5)     a statement that, upon the consumer’s written request within the
                       thirty-day period, the debt collector will provide the consumer with
                       the name and address of the original creditor, if different from the
                       current creditor.

               (emphasis added).

       34.     Section 1692g of the FDCPA requires debt collectors to make certain disclosures,

including the identity of the current creditor.

       35.     Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

the disclosures required by the FDCPA

       36.     Specifically, Defendant violated §1692g(a)(2) by failing to identify the current

creditor to whom the debt is owed.

       37.     As set forth above, Defendant’s Letter confused Plaintiff as she was unable to

determine whether A+ Federal Credit Union, Defendant, or an unknown third party was the current

creditor to whom the subject debt is owed to.

       38.     The confusing and misleading nature of Defendant’s Letter impacted Plaintiff’s

decision to pay the subject debt and thus Defendant’s omissions and misrepresentations were

material.




                                                  6
               Case 1:20-cv-01048-RP Document 1 Filed 10/15/20 Page 7 of 7




         39.     Assuming that A+ Federal Credit Union is in fact the creditor to whom the debt is

owed, Defendant’s Letter is still deficient because “[t]he mere presence of the correct name in the

notice somewhere does not suffice.” Steffek v. Client Services, Inc., 948 F.3d 761, 765 (7th Cir.

2020).

         WHEREFORE, Plaintiff requests the following relief:

         A.      a finding that Defendant violated 15 U.S.C. §§ 1692e(2), e(10), and g(a)(2);

         B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s

                 violation(s);

         C.      an award of such additional damages, as the Court may allow, but not exceeding

                 $1,000.00;

         D.      an award of attorney’s fees and costs; and

         E.      an award of such other relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.



Dated: October 15, 2020                                Respectfully submitted,

                                                       STACEY SIMINS

                                                       By: /s/ Mohammed O. Badwan

                                                       Mohammed O. Badwan, Esq.
                                                       Sulaiman Law Group, Ltd.
                                                       2500 South Highland Avenue
                                                       Suite 200
                                                       Lombard, Illinois 60148
                                                       (630) 575-8180
                                                       mbadwan@sulaimanlaw.com




                                                   7
